Citation Nr: 1758907	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for nephropathy (a kidney condition), to include as due to herbicide exposure and as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and as secondary to type II diabetes mellitus and a cerebrovascular accident.

5.  Entitlement to service connection for a right arm disorder (claimed as loss of use of the arm or neuropathy), to include as secondary to type II diabetes mellitus and a cerebrovascular accident.



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967, including service in the Republic of Vietnam from May 1966 to October 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

These matters were previously before the Board and remanded in March 2016 (which also granted service connection for type II diabetes mellitus, erectile dysfunction as secondary to type II diabetes mellitus and bilateral hearing loss and denied service connection for peripheral vascular disease, prostate cancer, hyperlipidemia, an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) on a direct basis and psychosis for the purpose of establishing eligibility for treatment only under the provisions of 38 U.S.C. § 1702).  The March 2016 Board decision also remanded the matters of service connection for a cerebrovascular accident (CVA), a bilateral leg disorder (to include neuropathy), a bilateral arm disorder (to include neuropathy), headaches, dizziness, a bilateral eye disorder (retinopathy, diplopia, and blindness); secondary service connection for an acquired psychiatric disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound and a total temporary rating for hospitalization for a cerebrovascular accident and heart disorder under the provisions 38 C.F.R. § 4.29.  An interim January 2017 rating decision, in pertinent part, granted service connection for bilateral visual field loss, CVA, left sided hemiparesis, depression/dementia and anemia, dizziness and headaches (which were incorporated into the evaluation for CVA).  The January 2017 rating decision also granted SMC based on loss of use of lower extremities and the need for aid and attendance and dismissed the matter of entitlement to a TDIU rating as moot.  As the January 2017 rating decision represents a complete grant of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, CVA, left arm and leg disorders (left sided hemiparesis), loss of use of both legs, headaches, dizziness, bilateral eye disorder, SMC and total temporary rating based on hospitalization for CVA (the service-connected CVA is rated 100 percent from December 29, 2009, the date of receipt of claim for service connection), these matters are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  In addition, as the award of SMC renders the issue of entitlement to a TDIU rating moot, this matter is also no longer before the Board.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The matters of service connection for a gastrointestinal disorder (notably, as the "symptomatic anemia" portion of this claim has been granted and incorporated into the evaluation of the CVA, the finding of anemia will not be addressed further), hypertension, nephropathy, a heart disorder and disorders of the right arm remain on appeal and will be addressed herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.

2.  A gastrointestinal disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides.

3.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides; did not manifest within one year of the Veteran's discharge from service; nor is it proximately due to or aggravated by his service-connected type II diabetes mellitus.

4.  A kidney condition (nephropathy) is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides; did not manifest within one year of the Veteran's discharge from service; nor is it proximately due to or aggravated by his service-connected type II diabetes mellitus.

5.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a heart disorder.  

6.  The Veteran's loss of use of the right arm is caused by his service-connected CVA.


CONCLUSIONS OF LAW

1.  Service connection for a gastrointestinal disorder, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for hypertension, to include as secondary to herbicide exposure and/or to service-connected disabilities, is not warranted.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  Service connection for a kidney condition, to include as secondary to herbicide exposure and/or to service-connected disabilities, is not warranted.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  Service connection for a heart condition, to include as secondary to herbicide exposure and/or to service-connected disabilities, is not warranted.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5.  Service connection for loss of use of the right arm as secondary to service-connected CVA is warranted.  38 U.S.C. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records pertaining to the Veteran's claim for benefits from the Social Security Administration (SSA) have not been obtained.  In a May 2010 memorandum, the RO made a formal finding on the unavailability of such records (a negative reply from SSA was received on March 11, 2010), indicating that all efforts to obtain the needed information have been exhausted and further attempts are futile.  As such, records in connection with the Veteran's claim for benefits from SSA records are not available, and there is no indication that any additional attempts would be helpful.

As discussed above, the issue was previously remanded by the Board for further development and adjudication.  The Board finds that there has been substantial compliance with the directives of its remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include calculi of the kidney, endocarditis, myocarditis and cardiovascular-renal disease, including hypertension) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned diseases).  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  When certain chronic diseases are at issue, such as the aforementioned or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

Certain disabilities that are presumed to be related to herbicide exposure are listed at 38 C.F.R. § 3.309(e).  Although ischemic heart disease is listed as a disability that is presumed to be related to herbicide exposure; hypertension is specifically excluded from the term ischemic heart disease.  38 C.F.R. § 3.309(e) (Note 2).  In addition, gastrointestinal and kidney disorders are not among the enumerated diseases, and the presumption of service connection based on such exposure does not apply to these claims.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for gastrointestinal, kidney and heart disorders and hypertension as a result of exposure to herbicides in Vietnam.  As determined in the March 2016 Board decision, the Veteran had active service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307(a)(6)(iii).  Alternatively, the Veteran also claims service connection for hypertension and a kidney condition as secondary to his service-connected diabetes mellitus and a heart disorder as secondary to his service-connected diabetes mellitus and CVA.

Gastrointestinal

The Veteran's service treatment records (STRs) include an April 1965 report of medical history for pre-induction which shows that he reported a history of stomach, liver, intestine disorders.  However, no clinical abnormality of the abdomen and viscera was noted on pre-induction examination.  His STRs are silent with respect to gastrointestinal complaints or findings of gastrointestinal impairment during service.  In addition, the Veteran expressly denied a history of frequent indigestion, stomach or intestinal trouble, and rectal disease on service separation in October 1967, and his abdomen and viscera were clinically normal on examination.  

Post service VA treatment records include a May 2009 Agent Orange Registry Note which shows that the Veteran's problem list included "PUD (peptic ulcer disease) since 1978, includes a finding of constipation, and notes that the Veteran had undergone ulcer surgery in 1983.  An August 2009 treatment report notes that a November 2002 endoscopy report showed duodenal ulcers, erosive esophagitis, small esophageal varices, hiatal hernia and duodenal ulcers.  

In a December 2009 private medical statement, N. A. O. V., M.D., notes that the Veteran "started to have strong epigastric pain while at Vietnam; he complained daily of epigastric pain and pyrosis with regurgitation.  ...  His pain got worst [sic] with time and a few years after he was admitted twice to the hospital with gastric perforated ulcer and symptomatic anemia, this after continuous episode of hematemesis and melena.  His problem has continued and now on medications with poor improvement.  It is more probable than not that his gastric ulcers and problem is service connected due to time of presentation, also conditions of stress as alimentary patters they had are also big contributors to these disease."  

An August 2012 report of VA Aid and Attendance or Housebound Examination includes a diagnosis of chronic diarrhea.  

A December 2013 VA Home Health Note includes peptic ulcer disease and gastroesophageal reflux disorder on the Veteran's problem list.  

Based on a review of the Veteran's claims file, a July 2016 VA medical advisory opinion includes diagnoses of duodenal ulcer since November 2002 and peptic ulcer disease status post surgery since 1983.  The examiner noted that the evidence "describe[d] that the [V]eteran has had peptic ulcer disease since 1978 (CPRS [Computerized Patient Record System] note 5/4/09)."  The examiner opined that the Veteran's gastrointestinal disorder is "less likely than not" incurred in or caused by his military service because the evidence does "not show complaints, diagnosis, or treatment of peptic ulcer disease, duodenal ulcer, GERD, Hiatal hernia, esophagitis, constipation or diarrhea while in service or within a year from discharge."  The examiner explained that review of the medical literature "fails to show that herbicide exposure causes or is a risk factor to develop peptic ulcer disease, duodenal ulcer, GERD, Hiatal hernia, esophagitis, constipation or diarrhea."  The examiner noted that the Veteran's peptic ulcer disease was diagnosed in 1978, over 10 years after service separation, "making it's onset less likely related to service."  In addition, the "diagnosis of duodenal ulcer, GERD, Hiatal hernia, esophagitis, and gastritis was made 35 years after discharge from service making its onset less likely related to service."  The examiner noted that Dr. N.A.O.V. stated "the [V]eteran complained of daily epigastric pain and pyrosis with regurgitation;" however, "available service treatment records do not show such complaints" and Dr. N.A.O.V. does not note review of the Veteran's STRs.  The examiner further explained that Dr. N.A.O.V. "contradicts herself when relating gastric ulcers to service due to time of presentation because the presentation of gastric ulcer was in 1983, as noted in available CPRS, which is more than 10 years after discharge from service."  

At the outset, it is noteworthy that the Veteran's diagnosed gastrointestinal disorder (peptic ulcer disease, duodenal ulcer, GERD, Hiatal hernia, esophagitis, constipation or diarrhea) (for which service connection is sought) is not a disease listed in 38 C.F.R. § 3.309(e), and therefore the presumptive provisions under 38 U.S.C. § 1116 do not apply.

It is not in dispute that the Veteran has a gastrointestinal disorder (PUD first diagnosed in 1978).  Although he reported a history of stomach, liver, intestine disorders on April 1965 pre-induction examination, the STRs are otherwise silent for complaints, treatment, findings, or diagnosis of a gastrointestinal disorder.  In October 1967, the Veteran expressly denied a history of frequent indigestion, stomach or intestinal trouble, and rectal disease.  Such evidence tends to show (and a VA examiner has opined, with explanation) that the gastrointestinal problem on pre-induction was an acute one that resolved, and that a chronic gastrointestinal disorder was not manifested in service.  While the Veteran is competent to report complaints of gastrointestinal upset on pre-induction examination in April 1965, to the extent he alleges that such problem has persisted since, such a statement is not credible as it is inconsistent with contemporaneous clinical data (the normal service separation examination and denial of a history of such complaints at the time).  The lengthy (over 10 year) postservice interval before the initial documentation of gastrointestinal problems (Veteran has reported initial post service treatment for PUD in 1978) is, of itself, probative evidence against his claim.  Accordingly, service connection for a gastrointestinal disability on the basis that such disability became manifest in service and has persisted is not warranted. 

Whether (in the absence of credible evidence of onset of a gastrointestinal disability in service and continuity since, as here) the Veteran's gastrointestinal disability may be related to his service, including as due to environmental exposures therein, is a medical question beyond the scope of common knowledge, and incapable of resolution by lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only competent (medical) evidence in the record that addresses that question is in the July 2016 VA examiner's opinion to the effect that the Veteran's gastrointestinal disorder is less likely than not related to service or due to exposures to environmental hazards in service.  The opinion reflects familiarity with the entire record and cites to supporting factual data, i.e., the lengthy postservice intervening period before the current diagnoses.  The Board finds the July 2016 VA examiner's opinion probative evidence in this matter.  

Regarding Dr. N. A. O. V.'s opinion that the Veteran's "gastric ulcers and problem is service connected," the Board notes that this conclusion does not reflect that it is based on a review of the STRs or supported by citation to any medical literature.  The July 2016 VA medical advisory opinion notes that the medical literature "fails to show that herbicide exposure causes or is a risk factor to develop peptic ulcer disease, duodenal ulcer, GERD, Hiatal hernia, esophagitis, constipation or diarrhea."  The July 2016 VA consulting physician noted that the STRs, to include the discharge examination, did not show that the Veteran had any gastrointestinal problems "while in service or within a year from discharge."  Moreover, the VA examiner reviewed Dr. N. A. O. V.'s opinion and noted that it is inconsistent with the STRs, which show no complaints "of daily epigastric pain and pyrosis with regurgitation," and is internally inconsistent "when relating gastric ulcers to service due to time of presentation because the presentation of gastric ulcer was in 1983."  

Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds that the July 2016 VA medical opinion merits the greatest probative value, and is persuasive.  The July 2016 VA opinion reflects familiarity with the Veteran's entire record and includes rationale that cites to factual data and medical literature that support the conclusions reached.  The opinion also notes that the Veteran's medical history does not support the conclusions reached by Dr. N.A.O.V.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a gastrointestinal disorder; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.

Hypertension and Kidney Disorder

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension or a kidney disorder.  On his report of medical history at separation in October 1967, the Veteran expressly denied a history of high blood pressure, kidney stones or frequent or painful urination.  His October 1967 Report of Medical Examination for separation shows a blood pressure of 112/74.  

Following service, a May 2009 VA Agent Orange Registry note and a May 2009 VA primary care note listed the Veteran's reported history of hypertension since 1968.  VA treatment records dated from 2009 to 2013 reflect treatment for hypertension and show that the Veteran is prescribed high blood pressure medication.  The May 2009 Agent Orange Registry Note shows findings of dysuria, frequency and hematuria.  These records include a diagnosis of urinary tract infection.  

The December 2009 statement from Dr. N.A.O.V. includes the statement that the Veteran has had " high blood pressure since he left his active service.  He was having episodes of headache and dizziness and when evaluated he was having blood pressure problems.  Since then [the Veteran] has been taking medications for his problem, which is more probable than not service connected."  Dr. N.A.O.V. also requested that the Veteran be evaluated for diabetes mellitus related conditions including "secondary to deposition of sugars in different tissues causing microvascular and macrovascular damage like ... nephropathy."  

VA treatment records include a March 2010 note that the Veteran had urinary urgency, dribbling, and leakage.

Based on a review of the Veteran's claims file, a July 2016 hypertension VA medical advisory opinion includes a diagnosis of hypertension and notes that the date of diagnosis is "unknown."  The examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by his military service because "the Veteran did not have elevated blood pressure readings during active service to suggest the presence of hypertension while in active duty."  The examiner noted the blood pressure reading on service separation in October 1967 was "within normal limits and does not conform criteria of hypertension."  The examiner noted that the opinion of Dr. N.A.O.V. was not based on review of the STRs and does not cite to the date when the Veteran's hypertension was diagnosed.  In addition, as instructed in the March 2016 Board remand, the examiner noted the National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2010" and explained that NAS study does "not provide clear etiologic relationship between herbicide exposure and the development of hypertension."  In comparison, the examiner cited to extensive medical literature which "fail to show that herbicide exposure causes or is a risk factor to develop hypertension."

Regarding the secondary service connection theory of entitlement, the July 2016 examiner opined that hypertension is "less likely than not" due to or the result of the Veteran's service connected diabetes mellitus.  The examiner addressed both the causation and aggravation elements of secondary service connection in noting that "the available laboratories fail to show that the veteran has developed significant microalbuminuria, proteinuria or any signs of diabetic nephropathy which is known to cause or worsen hypertension in diabetic patients.  The veteran most likely has essential hypertension which cause is unknown and accounts for about 95% of cases hypertension."  

Similarly, based on a review of the Veteran's claims file, a July 2016 Kidney Conditions (Nephrology) VA medical advisory opinion includes a diagnosis of chronic kidney disease stage 2 since 2009.  It is noted that the "[V]eteran was diagnosed with Chronic kidney disease stage 2 in 2011, but available laboratory results show that he has had decreased GFR [glomerular filtration rate] since 2009."  The examiner opined that a kidney disorder is less likely than not incurred in or caused by his military service because "[t]he veteran does not have nephropathy.  Available records do not show diagnosis or treatment of nephropathy."  The examiner further opined that the "[V]eteran's chronic kidney disease stage 2 was first noted in 2009, decades after discharge from service" and "[a]vailable service treatment records do not show diagnosis or treatment for kidney disease" and "herbicide exposure is not known to cause chronic kidney disease."  

Regarding the secondary service connection theory of entitlement, the July 2016 examiner opined that the kidney disorder is "less likely than not" due to or the result of the Veteran's service connected diabetes mellitus because the "[V]eteran has not developed proteinuria or significant microalbuminuria to suggest that he has developed diabetic nephropathy."  The examiner noted that "the most likely etiology of his chronic kidney disease is his longstanding hypertension."  The examiner explained that the "[V]eteran's chronic kidney disease is less likely than not aggravated by his diabetes mellitus II" because "kidney disease is first noted in March 2009" when "his glycemic control was stable."  The examiner further explained that, "as the years went by and increase in glycemia worsened, worsening of kidney function is not noted to suggest aggravation of kidney function by diabetes.  In fact, there is some improvement of kidney function noted since 2009 up to this day."  

At the outset, it is noteworthy that the Veteran's diagnosed hypertension and kidney disorder (chronic kidney disease stage 2) are not diseases listed in 38 C.F.R. § 3.309(e), and therefore the presumptive provisions under 38 U.S.C. § 1116 do not apply.

Based on the evidence of record, the Board must find that service connection for hypertension and a kidney disorder, including nephropathy, on a direct basis, to include as due to exposure to herbicides is not warranted.  In this regard, service treatment records are silent with respect to any findings pertaining to hypertension and/or a kidney disorder.  Moreover, there is no evidence of hypertension within the first post service year or a kidney disorder until 2009 (about 42 years after service).  Importantly, the July 2016 VA examiner opined that the Veteran's hypertension and kidney disorder were not related to service, to include exposure to herbicides and provided a detailed rationale for such opinion.  Consequently, service connection for hypertension and/or a kidney disorder on the basis that either disability became manifest in service and persisted, or on a presumptive basis (under 38 U.S.C. § 1112 ), is not warranted.

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current hypertension and/or kidney disorder may otherwise (i.e., other than based on onset in service or within one year following separation and continuous symptoms since) be related to his service, to include secondary to his service connected diabetes mellitus.  The Board finds the July 2016 VA opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's record/medical history and was supported by rationale that accurately cites to supporting factual data and medical literature.  As noted above, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The July 2016 examiner specifically cited to the Veteran's medical history and accounted for the opinion by Dr. N.A.O.V. submitted by the Veteran in support of his claim.  As explained above, the Board finds that Dr. N.A.O.V.'s opinion warrants less probative value because it does not express familiarity with the entire factual record, including review of the Veteran's STRs.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's hypertension and/or kidney disorder and his service and/or his service connected diabetes mellitus are the opinions provided the July 2016 VA examiner.  The examiner opined that the Veteran's current hypertension is unrelated to service and cited to medical literature which "fail to show that herbicide exposure causes or is a risk factor to develop hypertension."  The examiner also explained that the Veteran's hypertension is unrelated to his service connected diabetes mellitus because his laboratory tests did not show findings which are known to cause or worsen hypertension in diabetic patients.  Similarly, the examiner opined that the Veteran's kidney disorder is unrelated to service because the Veteran does not have nephropathy, chronic kidney disease stage 2 was diagnosed decades after service and herbicide exposure is not a known cause of kidney disease.  The examiner also found that the Veteran's kidney disease is not caused or aggravated by his service connected diabetes mellitus because he had not developed diabetic nephropathy and his kidney disease was first noted in 2009, when his glycemic control was stable.  The examiner instead attributed the Veteran's chronic kidney disease to his longstanding hypertension (for this which service connection is also denied).  The Board finds the VA examiner's opinions probative and (and for the reasons stated above) persuasive. 

While the Veteran is competent to report symptoms of high blood pressure and kidney impairment (current and past), he is a layperson, and is not competent to, by his own opinion, establish the etiology of hypertension and/or a kidney disorder or relate such disorders to an etiological factor (such as environmental exposures, to include to Agent Orange) in remote service or to a service connected disability.  The etiology of hypertension and any kidney disorder is a medical question beyond the scope of lay observation, and requiring medical expertise.  The Veteran lacks such expertise, and does not cite to any supporting medical treatise evidence.

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claims for service connection for hypertension and/or a kidney disorder (including nephropathy) due to service and/or secondary to his service connected diabetes mellitus.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).

Heart Disorder

The Veteran also seeks service connection for a heart disorder.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current diagnosis of a heart disorder.  A May 2011 VA ischemic heart disease examination report notes that the Veteran does not have ischemic heart disease.  After examination of the Veteran and review of his claims file, the examiner commented that the "Veteran has diagnoses of: atrial fibrillation, hypertension, cerebrovascular disease, status post multiple brain infarcts, bedridden with gastrostomy and tracheostomy.  There is no mention of coronary artery disease, ischemic heart disease or myocardial infarcts as per claim file and medical record reviewed.  EKG's without evidence of ischemia or myocardial infarctions.  This case was extensively discussed with cardiologist."  In addition, review of the record shows there is no clinical evidence of a heart disorder (and Dr. N.A.O.V. did not note a heart disorder in her December 2009 statement in support of the Veteran's claims)  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disorder; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Right Arm 

The Veteran seeks service connection for loss of use of his right arm (as noted above, the January 2017 rating decision granted service connection for left sided hemiparesis associated with CVA and loss of use of both legs; however, loss of use of his right upper extremity remains on appeal).  Because the Board is granting service-connection for loss of use of the right upper extremity on a secondary basis, it will not discuss direct service connection in this decision.

As noted above, the January 2017 rating decision granted service connection for CVA.  It is also not in dispute that the Veteran has loss of function of the right upper and lower extremities.  See e.g., July 2016 Disability Benefits Questionnaire, noting loss of function of the upper and lower extremities.  The examiner opined that the Veteran's "current loss of function of the upper and lower extremities are at least as likely as not related to the cerebrovascular accidents suffered since 2010" because the Veteran has passive range of motion with generalized weakness (3/5) which compromised the function of the extremities (right side more than left) due to hypertonia, he is completely dependent in all his self care and activities of daily living and all these deficits are related to the CVA he suffered since 2010.  

As the Veteran is service connected for CVA and the evidence shows right upper extremity loss of use related to the CVA, the Board finds that service connection is warranted for loss of use of the right upper extremity.  


ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for hypertension is denied.

Service connection for nephropathy (a kidney condition) is denied.

Service connection for a heart disorder is denied.

Service connection for loss of use of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


